 

 

'_f 'Page 1 oft

 

AO 2453 (Rev. 05/15/20| B) Judgment in a Criminal Pett'y Case (Modifled)

 

UNITED STATES DISTRICT COURT NUV 20 2018
soUTHERN DIsrRICT oF CALIFoRNIA

 

 

 

CLEP\K US DlSTHlCT COUFlT

. . . ' _ (` _ -' CD FORN|A
United States of Amerlca JUDGMENT [ ilgwde oEPuTY
V_ (For Offenses Commit ed Un or Atter Novem'ber 1, 1987)

 

 

Reina Vazquez_€havez Case Number: 3:]8-mj-22769-LL

Marcus S. Bourassa
Dej@na'an! ’.r Attorney

REGISTRATION NO. 80908298

THE DEFENDANTZ
le pleaded guilty to count(s) l Of COmplaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of Such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Nurnber(s)
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) ' 2

l:| The defendant has been found not guilty on count(s) l
Count(s) One of the Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|Xl Assessment: $10 WAIVED Fine: WAIVED

El Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

l:| Court recommends defendant be deported/removed With relative, charged in case _,_H.

IT IS ORDER_ED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change ofname, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Monday, November 19, 2018
Date of Imposition of Sentence

M/

HotNo"RABL’E Ro'BERT N. BLoCK
UNITED srArEs MAGIsrRArE JUDGE

3118-n1j-22769-LL

 

 

